Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) by and between Sparton Corporation, an
Ohio corporation (the “Company”) and Cary B. Wood (the “Executive”), is signed
by the parties on this August 24, 2011 (the “Signing Date”), and is effective on
October 31, 2011 (the “Effective Date”).

WHEREAS, the Executive is a member of the Board of Directors of the Company (the
“Board”), and is currently employed as its President and Chief Executive
Officer;

WHEREAS, the employment of the Executive by the Company is currently subject to
an employment agreement dated November 6, 2008 (the “Prior Agreement”);

WHEREAS, the Company desires to continue the services of the Executive as a
member of the Board and the employment of the Executive with the Company and to
enter into a new agreement embodying the terms of those continued relationships;

WHEREAS, the Executive desires to continue to serve as a member of the Board and
desires to continue employment by the Company on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and the Executive agree as follows:

1. Employment. The Company employs the Executive as its President and Chief
Executive Officer, and the Executive accepts such employment, upon the terms and
conditions set forth in this Agreement. As Chief Executive Officer, the
Executive will be a member of the Board.

2. Performance of Services. The Executive’s employment with the Company shall be
subject to the following:

 

(a) The Executive shall perform and discharge well and faithfully such duties
for the Company as may be lawfully assigned to the Executive from time to time
by the Board. The Executive’s duties may include providing services for both the
Company and the Affiliates (as defined below), as determined by the Board;
provided that the Executive shall not, without his consent, be assigned tasks
that would be inconsistent with those of the President and Chief Executive
Officer. The Executive shall comply with the Company’s written policies or rules
adopted by the Board or an authorized committee thereof.

 

(b)

The Executive shall devote his full business time, attention and energies to the
business of the Company. Notwithstanding the foregoing provisions of this
Paragraph 2, during the Term, the Executive may devote reasonable time to
activities other than those required under this Agreement, including the
supervision of his personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
organizations other than business organizations, and similar types of



--------------------------------------------------------------------------------

  activities, to the extent that such other activities do not, in the judgment
of the Board, inhibit or prohibit the performance of the Executive’s duties
under this Agreement, or conflict in any material way with the business of the
Company or any Affiliate. The Executive shall not serve on the board of any
business, or hold any other position with any business, or otherwise engage in
any business activity, without the prior written consent of the Board, which
consent shall not be unreasonably withheld.

 

(c) The Executive understands and agrees that his duties will include his
providing personal services to customers of the Company and the Affiliates. The
Executive understands and agrees that, as a condition of performing services for
such customers, it may be necessary to agree to reasonable restrictions imposed
for the protection of the customer (including, without limitation,
confidentiality restrictions), and agrees to abide by such reasonable
restrictions.

 

(d) The Executive acknowledges and agrees that he owes a duty of loyalty,
fidelity, and allegiance under the laws of Ohio and applicable federal law to
act at all times in the best interests of the Company. In keeping with these
duties, the Executive shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business and shall not appropriate for
the Executive’s own benefit any such opportunities.

 

(e) Subject to the terms of this Agreement, the Executive shall not be required
to perform services under this Agreement during any period in which he has a
physical or mental disability which renders him incapable, after reasonable
accommodation, of performing his duties under this Agreement. In the event of a
dispute as to whether the Executive is incapable of performing his duties, the
Company may refer the same to a licensed practicing physician selected by the
Company and reasonably approved by the Executive, and the Executive agrees to
submit to such tests and examinations as such physician shall deem appropriate.
During the period in which the Executive is disabled, the Company may appoint a
temporary replacement to assume the Executive’s responsibilities.

 

(f) For purposes of this Agreement, the term “Affiliate” means any entity which
would be treated as the “employer” pursuant to Treasury Regulation Section
1.409A-1(h)(3), which generally includes (i) any entity which owns at least a
fifty percent interest in the Company, or (ii) any entity in which at least a
fifty percent interest is owned, directly or indirectly, by the Company, by any
entity that is a Successor to the Company (as defined in Paragraph 20), or by
any entity that is an Affiliate by reason of clause (i) next above. For purposes
of the covenants contained in Paragraph 13 (relating to assistance with claims),
the Protective Covenants, and the Executive Release, the term “Affiliate” shall
also include any entity that would have been an “Affiliate” by reason of the
preceding sentence (including any entity that would be treated as a Successor to
any such Affiliate in accordance with Paragraph 20) at any time during the
period of the Executive’s employment by the Company (and shall include any
predecessor to any entity described in clause (i) or (ii)). The term “Protective
Covenants” means the covenants contained in Paragraph 8 (relating to
confidentiality), Paragraph 9 (relating to disparagement), Paragraph 10
(relating to competition), and Paragraph 11 (relating to solicitation).

 

2



--------------------------------------------------------------------------------

3. Term. The term of employment under this Agreement shall commence on the
Effective Date provided that the Executive is then employed by the Company, and
shall expire on the three-year anniversary of the Effective Date (“Term”).
Neither the Company nor the Executive is under any obligation to renew or extend
the Executive’s employment beyond the Term of this Agreement.

4. Compensation.

 

(a) Salary. During the Term, while the Executive is employed by the Company, the
Company shall pay him a salary at the rate of four hundred sixty five thousand
dollars ($465,000) per year, payable on the same payroll schedule as other
executives of the Company. The Executive is liable for any taxes on compensation
payable to him and shall be subject to applicable withholding tax obligations.

 

(b) Benefits. During the Term, while the Executive is employed by the Company,
the Company will provide the Executive with benefits no less favorable than
those generally provided to other executives of the Company during the Term,
including but not limited to, nineteen (19) days of paid time off annually
(vacation, personal, sick, which may be increased from time to time, provided
that such vacation, personal and sick days shall be subject to the policies of
the Company as in effect from time to time), health, disability, and life
insurance, and 401(k) Savings Plan. However, the Company shall not be required
to provide a benefit under this Paragraph (b) if such benefit would duplicate
(or otherwise be of the same type as) a benefit specifically required to be
provided under another provision of this Agreement. Nothing in this Paragraph
(b) shall be construed to prevent the Company from revising the benefits
generally provided to executives from time to time. The Executive shall complete
all forms and physical examinations, and otherwise take all other similar
actions to secure coverage and benefits described in this Paragraph 4, to the
extent determined to be necessary or appropriate by the Company.

 

(c) Reimbursement of Expenses. During the Term, while the Executive is employed
by the Company, he shall be reimbursed for all travel, meals, entertainment, and
other out-of-pocket expenses reasonably incurred by him on behalf of or in
connection with the performance of his duties and the business of the Company,
pursuant to the reasonable standards and guidelines established from time to
time by the Company; provided that an expense reimbursement shall under no
circumstances occur later than ninety (90) days after the date on which an
expense is incurred or, if later, ninety (90) days after the date a request for
such reimbursement is submitted in accordance with the Company’s reimbursement
policy. The Company will reimburse the Executive for the reasonable attorney
fees, not exceeding $20,000, incurred in connection with the negotiation of this
Agreement, payable within ninety (90) days of the Signing Date upon presentation
of proper documentation from the Executive. In no event shall any reimbursement
of expenses during one taxable year affect the expenses that are eligible for
reimbursement in any other taxable year and in no event shall the right to
reimbursement be subject to liquidation or exchange for any other benefit.

 

(d)

Performance Bonuses. Subject to Paragraph 5 below, the Executive will be
eligible for participation in an annual bonus program to the same extent and on
the same terms as that

 

3



--------------------------------------------------------------------------------

  program is generally provided by the Company from time to time to the
Company’s other officers; provided, however, that the eligibility for and amount
of the bonus opportunity shall be adjusted in a manner commensurate with the
Executive’s position, and the Executive shall have annual threshold, target and
maximum bonus payout opportunities of not less than 42.5%, 85% and 170% of Base
Salary, respectively. The performance goals shall be established by the
Compensation Committee of the Board (the “Compensation Committee”), and approved
by the Board of Directors after consultation with the Executive. The bonus for a
fiscal year will be paid as soon as the financial books for each fiscal year are
closed and a determination regarding performance has been made by the
Compensation Committee, but no later than September 15 of the fiscal year
following the fiscal year that constitutes the applicable performance period.

 

(e) Long Term Incentive Grants. The Executive will be eligible for awards under
the long term incentive program to the same extent and on the same terms as
those awards are generally provided by the Company from time to time to the
Company’s other officers, as determined by the Compensation Committee of the
Board; provided, however, that the eligibility for and amount of such awards
shall be adjusted in a manner commensurate with the Executive’s position.

 

(f) Indemnification. Except as otherwise provided herein, the Company will, to
the maximum extent permitted by law, defend, indemnify and hold harmless the
Executive and the Executive’s heirs, estate, executors and administrators
against any costs, losses, claims, suits, proceedings, damages or liabilities to
which the Executive may become subject which arise out of, are based upon or
relate to the Executive’s employment by the Company (and any predecessor company
to the Company) or the Executive’s service as an officer or member of the Board
of Directors of the Company (or any predecessor company to the Company) or any
Affiliate, including without limitation reimbursement for any legal or other
expenses reasonably incurred by the Executive in connection with investigation
and defending against any such costs, losses, claims, suits, proceedings,
damages or liabilities. Notwithstanding the foregoing, however, the Company’s
obligation to defend, indemnify and hold harmless contained in this Paragraph
(f) shall not apply to claims between the Company and the Executive (including
the Executive’s heirs, estate, executors and administrators) including, without
limitation, disputes arising out of the Protective Covenants. The Company shall
maintain directors and officers liability insurance in commercially reasonable
amounts (as reasonably determined by the Board), and the Executive shall be
covered under such insurance to the same extent as other officers and directors
of the Company; provided, however, that the Company shall not be required to
maintain such insurance coverage unless the Board determines that it is
obtainable at reasonable cost.

 

(g) Recovery. The provisions of this Agreement relating to compensation will be
subject to the recovery policies established by the Board, consistent with and
pursuant to applicable federal law, the rules of the Securities and Exchange
Commission (“SEC”) and any stock exchange on which stock of the of the Company
is traded, and the requirements of section 954 of the Dodd–Frank Wall Street
Reform and Consumer Protection Act and final rules issued by the SEC thereunder
(or implementing such provisions).

 

4



--------------------------------------------------------------------------------

5. Termination.

 

(a) General. If the Executive’s Date of Termination occurs during the Term for
any reason, the Company shall pay or provide to the Executive:

(i) The Executive’s salary for the period ending on the Date of Termination
(which shall be paid within the time required under applicable law).

(ii) Payment for unused vacation days, as determined in accordance with the
Company policy as in effect from time to time (which shall be paid within the
time required under applicable law).

(iii) Payment for unpaid reimbursable expenses outstanding.

(iv) If the Date of Termination occurs after the end of a performance period and
prior to the payment of the performance bonus (as described in Paragraph 4(d))
for the period, the Executive shall be paid such bonus amount at the regularly
scheduled time (but, for the avoidance of doubt, not including a bonus for the
performance period in which the Date of Termination occurs, except as otherwise
expressly provided in this Agreement or the applicable bonus plan).

(v) The Executive and any of his dependents shall be eligible for COBRA
continuation coverage (as described in Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”)) to the extent required by applicable law.

(vi) Any amounts that are due pursuant to the right of the Executive and the
Executive’s heirs, estate, executors and administrators to indemnification from
the Company or its Affiliates (or from a third-party insurer for directors and
officers liability coverage) with respect to any costs, losses, claims, suits,
proceedings, damages or liabilities to which the Executive may become subject
which arise out of, are based upon or relate to the Executive’s employment by
the Company or the Executive’s service as an officer or member of the Board of
Directors of the Company or any Affiliate, to the extent such amounts are due
from the Company in accordance with the terms of this Agreement or such
coverage.

(vii) Any benefits to which the Executive or his beneficiaries may be entitled
under the plans and programs described above as of his Date of Termination as
determined in accordance with the terms of such plans and programs. Following
the Executive’s Date of Termination, and except as otherwise expressly provided
in this Agreement:

(A) The Company shall have no liability to the Executive or the Executive’s
heirs, beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amounts of whatever nature.

(B) All rights to any unvested restricted stock, stock options, or incentive
grants or bonuses of any kind, shall be forfeited except as otherwise expressly
provided in this Agreement or an applicable award agreement or equity incentive
plan.

 

5



--------------------------------------------------------------------------------

(C) Except as may otherwise be expressly provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as employed by the Company for purposes of any employee
benefit plan or arrangement following the Executive’s Date of Termination.

 

(b) Disability; Death. The Company may terminate the Executive’s employment and
the Term during any period in which he is Permanently Disabled. If the
Executive’s Date of Termination occurs during the Term by reason of the
Executive’s death or while Permanently Disabled then, in addition to the amounts
payable in accordance with Paragraph (a) above, the Executive shall receive
payment of the bonus for the performance period in which his Date of Termination
occurs, based on actual performance for the entire period, and payable at the
same time as it is payable for other participants in the bonus plan; provided,
however, that it shall be subject to a pro-rata reduction for the portion of the
performance period following the Date of Termination. If the Executive’s
employment is terminated by reason of his death, or while he is Permanently
Disabled, then, except as otherwise specifically provided above in this
Paragraph (b) and in Paragraph (a) above, the Company shall have no obligation
to make payments or provide benefits under the Agreement for periods after the
Executive’s Date of Termination. The Executive shall be considered “Permanently
Disabled” if, during any consecutive period of 120 days or more, the Executive
has a physical or mental disability which renders the Executive incapable, after
reasonable accommodation, of performing the Executive’s duties on a permanent,
full-time basis, and such disability is reasonably expected by the Board to be
of a long-term nature.

 

(c) With Cause. The Company, by direction of the Board, shall be entitled to
terminate the Term and to discharge the Executive at any time for Cause upon
written notice. The term “Cause” shall be limited to the following grounds:

(i) The Executive’s failure or refusal to materially perform his duties and
responsibilities, or the failure of the Executive to devote substantially all of
his business time and attention exclusively to the business and affairs of the
Company in accordance with the terms of this Agreement;

(ii) The willful misappropriation of the funds or property of the Company;

(iii) Use of alcohol, to the extent that such use interferes with the
performance of the Executive’s obligations under this Agreement, continuing
after written warning, or use of illegal drugs, with or without previous
warning;

(iv) Conviction of, or plea of guilty or “no contest”, to a felony or of any
crime involving moral turpitude, dishonesty, theft, unethical or unlawful
conduct;

(v) A material breach by the Executive of this or any other written agreement
between the Executive and the Company;

(vi) A material failure by the Executive to comply with the Company’s written
policies or rules adopted by the Board or an authorized committee thereof; or

 

6



--------------------------------------------------------------------------------

(vii) The commission by the Executive of any willful or intentional act which
could reasonably be expected to injure the reputation, business or business
relationships of the Company or which could reasonably be expected to bring the
Executive or the Company into disrepute, or the commission of any act which is a
breach of the Executive’s fiduciary duties to the Company.

For any termination pursuant to Paragraphs (i), (v), or (vi) above, the Company
shall first give written notice of the breach to the Executive, and if the
breach is susceptible to a cure, the Company shall give the Executive a
reasonable opportunity to promptly (within 30 days) cure the breach. If the
Executive’s employment is terminated for Cause, then, except as otherwise
specifically provided in Paragraph (a) above, the Company shall have no
obligation to make payments or provide benefits under the Agreement for periods
after the Executive’s Date of Termination.

 

(d) Without Cause. At any time during the Term, (I) the Company shall be
entitled to terminate the Term and discharge the Executive Without Cause, upon
delivery of written notice to the Executive, and (II) the Executive shall be
entitled to resign for Good Reason as described in Paragraph (e) below. If the
Date of Termination occurs during the Term by reason of termination by the
Company without Cause, or resignation by the Executive for Good Reason, then, in
addition to amounts required under Paragraph (a) above, the Company shall pay to
the Executive:

(i) At the beginning of each of eighteen (18) consecutive calendar months,
beginning with the calendar month following the month in which the Date of
Termination occurs, an amount equal to the sum of the Executive’s monthly salary
as in effect immediately prior to such Date of Termination. If the Executive
fails to be in compliance with Paragraph 13 (relating to assistance with claims)
and the Protective Covenants before the eighteen (18) month anniversary of the
Date of Termination, the Executive’s eligibility for the Company’s payment of
payments set forth in this Paragraph (i) shall cease on the date of such
non-compliance. For the avoidance of doubt, monthly installments under this
Paragraph (i) shall be excluded in the calculation of pensionable earnings while
the duration on the non-active payroll shall be included, to the extent legally
permitted, as service for calculating years of service under the Company’s
pension plans.

(ii) If the Executive’s Date of Termination occurs prior to the last day of an
annual performance period relating to a performance bonus (as described in
Paragraph 4(d)) and at least six months after the first day of such annual
performance period, the Executive shall receive payment of the bonus for the
performance period in which his Date of Termination occurs, based on actual
performance for the entire period, and payable at the same time as it is payable
for other participants in the bonus plan; provided, however, that it shall be
subject to a pro-rata reduction for the portion of the performance period
following the Date of Termination.

(iii) During the period beginning on the Date of Termination and ending on the
eighteen (18) month anniversary of the Date of Termination, but in no event for
longer than the period of time during which the Executive or any of his
dependents is eligible for and elects COBRA continuation coverage (as described
in Section 4980B of the Code), the

 

7



--------------------------------------------------------------------------------

Company shall pay 100% of the premiums necessary to maintain such COBRA
continuation coverage. If the Executive fails to be in compliance with Paragraph
13 (relating to assistance with claims) or the Protective Covenants before the
eighteen (18) month anniversary of the Date of Termination, the Executive’s
eligibility for the Company’s payment of premiums as set forth in this Paragraph
(iii) shall cease on the date of such non-compliance. However, the preceding
sentence shall not be construed to permit cessation of the right to continue
COBRA coverage at the required COBRA premium rate to the extent that the Company
is required by law to offer such coverage. The period of medical benefit
coverage provided in accordance with this Paragraph (iii) shall be counted
toward the Company’s obligation to provide COBRA coverage. During any period
after the Executive’s Date of Termination during which he is eligible to obtain
medical benefit coverage (with respect to the Executive or his family) from his
employer, or other person to whom he provides service, he will file such an
application, and take such other steps as may be necessary to obtain such
coverage (including the payment of premiums), and to the extent permitted by
applicable law, coverage obtained in accordance with this sentence shall be
primary.

The Executive shall be eligible for payments and benefits under this Paragraph
(d) (including amounts otherwise due because of a Good Reason termination) only
if the release prepared by the Company in substantially the form attached as
Exhibit 1 to this Agreement (the “Executive Release”) is returned to the Company
and becomes irrevocable within sixty (60) days after the Date of Termination,
and no payments or benefits shall be provided under this Paragraph (d) unless
the foregoing requirement in this sentence is timely satisfied. To the extent
payments and benefits provided pursuant to this Paragraph (d) would constitute
nonqualified deferred compensation under Code Section 409A, such benefits shall
be paid to the Executive on the 65th day following the Date of Termination,
subject to the six (6) month delay requirements for specified employees, as
provided in Paragraph 24. If the Executive fails to return the Executive Release
to the Company in sufficient time so that it becomes irrevocable within sixty
(60) days after the Date of Termination, the Executive’s rights to amounts
described in Paragraphs (i), (ii) and (iii) above shall be forfeited. For
purposes of Code Section 409A, each such installment payment shall be treated as
a separate payment under Treasury Regulation Section 1.409A-2(b)(2)(iii).

This Paragraph (d) is intended to satisfy the requirements of the exemption from
the application of Code Section 409A for separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9). To the extent the aggregate payments due
hereunder either do not satisfy such exception or exceed two (2) times the
lesser of (i) the Executive’s compensation for the Executive’s taxable year
preceding the taxable year in which his Date of Termination occurs, or (ii) the
Code Section 401(a)(17) limit for the taxable year in which the Executive’s Date
of Termination of employment ($245,000 for 2011), such excess payments shall be
subject to the provisions of Paragraph 24. For purposes of the preceding
sentence, the calculation of “aggregate payments” shall exclude any bonus
payment due under a bonus arrangement that satisfies the requirements of the
exemption from the application of Code Section 409A for short-term deferrals
under Treasury Regulation Section 1.409A-1(b)(4).

 

8



--------------------------------------------------------------------------------

For purposes of this Paragraph (d), if the Company has not, at least sixty
(60) days before the end of the Term, offered to extend the Term for at least
one year under substantially the same provisions as the provisions in this
Agreement as in effect ninety (90) days prior to the end of the Term, and the
Executive’s Date of Termination has not occurred prior to the end of the Term,
then the Executive’s Date of Termination on or after the end of the Term for any
reason other than Termination for Cause shall be treated in the same manner as
having occurred during the Term by reason of termination by the Company without
Cause.

If the Executive’s employment is terminated by the Company without Cause or by
the Executive’s resignation for Good Reason, then, except as otherwise
specifically provided above in this Paragraph (d) and in Paragraph (a) above,
the Company shall have no obligation to make payments or provide benefits under
the Agreement for periods after the Executive’s Date of Termination.

 

(e) Executive Termination—For Good Reason. The Executive shall be entitled to
terminate the Term and resign for Good Reason to the extent provided in this
Paragraph (e). Good Reason is defined as the occurrence of any of the following:
(1) a material change by the Company in the Executive’s authority, duties or
responsibilities which would cause the Executive’s position with the Company to
become of materially less responsibility and importance; including but not
limited to the removal of the Executive from his position as President and/or
Chief Executive Officer, or his removal from the Board, or, (2) the Company
otherwise materially breaches this Agreement, provided that (a) the Executive
shall provide written notice to the Company of the Good Reason no more than
ninety (90) days after the initial existence of the Good Reason, and (b) the
Company is afforded thirty (30) days to remedy the material change or breach,
and (c) the Executive terminates within one-hundred-fifty (150) days following
the initial existence of any Good Reason. Notwithstanding any other provision of
this Agreement, the occurrence of the events described in clauses (i) and
(ii) below will not constitute a material breach of this Agreement and will not
constitute a material change by the Company in the Executive’s authority, duties
or responsibilities which would cause the Executive’s position with the Company
to become of materially less responsibility and importance: (i) responsibility
for one or more of the Company’s or Affiliates’ operations is delegated to a
person or persons (each, a “Delegate Officer”) by the Board or the Chief
Executive Officer, regardless of whether the Executive at one time performed
some or all of the job responsibilities assigned to such Delegate Officer,
provided that such Delegate Officer reports, directly or indirectly, to the
Executive, and (ii) the size of the Company including the Affiliates changes.

 

(f)

Executive Termination—Without Good Reason. The Executive may terminate his
employment hereunder at any time for any reason by giving the Company prior
written notice of termination, which notice of termination shall be effective
not less than 30 days after it is given to the Company, provided that nothing in
this Agreement shall require the Executive to specify a reason for any such
termination. However, to the extent that the procedures specified in Paragraph
(d) or (e) are required, the procedures of this Paragraph (f) may not be used in
lieu of the procedures required under Paragraph (d) or (e). Following the
Company’s receipt of a notice of termination under this Paragraph (f), the

 

9



--------------------------------------------------------------------------------

  Company may, by written notice to the Executive, designate an earlier date
(not earlier than the date of such notice to the Executive) as of which the
Executive’s Date of Termination shall occur; provided that such Date of
Termination shall be considered to have occurred under this Paragraph
(f) regardless of the acceleration of the Date of Termination under this
Paragraph (f). If the Executive terminates his employment without Good Reason
(as described in this Paragraph (f)), then, except as otherwise specifically
provided in Paragraph (a) above, the Company shall have no obligation to make
payments or provide benefits under the Agreement for periods after the
Executive’s Date of Termination.

 

(g) Date of Termination. “Date of Termination” means the last day the Executive
is employed by the Company (including any Successor to the Company). If the
Executive becomes employed by a Successor to the Company, the Executive shall
not be treated as having terminated employment for purposes of this Agreement
until such time as the Executive terminates employment with the Successor.

 

(h) Effect of Termination. If, on the Date of Termination, the Executive is a
member of the Board of Directors of the Company or any of the Affiliates, or
holds any other position with the Company and the Affiliates, the Executive
shall be deemed to have resigned from all such positions as of the Date of
Termination.

6. Duties on Termination.

 

(a) Subject to the terms and conditions of this Agreement, during the period
beginning on the date of delivery of a notice of termination, and ending on the
Date of Termination, the Executive shall continue to perform his duties as set
forth in this Agreement, and shall also perform such services for the Company as
are necessary and appropriate for a smooth transition to the Executive’s
successor. Notwithstanding the foregoing provisions of this Paragraph 6, the
Company may suspend the Executive from performing his duties under this
Agreement (including, without limitation, his duties as a member of the Board of
Directors of the Company or any Affiliate) following the delivery of a notice of
termination providing for the Executive’s resignation, or delivery by the
Company of a notice of termination providing for the Executive’s termination of
employment for any reason; provided, however, that during the period of
suspension (which shall end on the Date of Termination), and subject to the
legal rules applicable to such payments and benefits, including, without
limitation, the rules applicable to qualified plans under Code Section 401(a)
and the rules applicable to nonqualified deferred compensation plans under Code
Section 409A, the Executive shall continue to be treated as employed by the
Company for other purposes, and his rights to compensation or benefits shall not
be reduced by reason of the suspension; and further provided that any such
suspension shall not affect the determination of whether the resignation was for
Good Reason or without Good Reason.

 

(b)

Following the Date of Termination, the Executive agrees to return to the Company
any keys, credit cards, passes, confidential documents or material, or other
property belonging to the Company, and to return all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof)

 

10



--------------------------------------------------------------------------------

  containing any trade secrets relating to the Company. For purposes of the
preceding sentence, the term “trade secrets” shall have the meaning ascribed to
it under the Illinois Trade Secrets Act or, if such act is repealed, the Uniform
Trade Secrets Act (on which the Illinois Trade Secrets Act is based). The
Executive agrees to represent in writing to the Company upon termination of
employment that he has complied with the foregoing provisions of this Paragraph
(b) and that he will comply with the Protective Covenants. If any property
belonging to the Company subsequently comes into the Executive’s possession,
custody or power, the Executive agrees to return it to the Company immediately.

7. Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.
Subject to Code Section 409A, the Company shall be entitled to set off against
amounts payable to the Executive any amounts owed to the Company by the
Executive, but the Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts earned by the
Executive in other employment after his Date of Termination, or any amounts
which might have been earned by the Executive in other employment had he sought
such other employment.

8. Confidentiality. The Executive agrees that, during the Term, and at all times
thereafter:

 

(a) Except as may be required by the lawful order of a court or agency of
competent jurisdiction, and except as necessary to carry out his duties to the
Company and its Affiliates, the Executive agrees to keep all Confidential
Information secret and confidential indefinitely and not to disclose the same,
either directly or indirectly, to any other person, firm, or business entity, or
to use it in any way. The Executive shall, during the continuance of the
Executive’s employment, use the Executive’s best endeavors to prevent the
unauthorized publication or misuse of any Confidential Information.

 

(b) To the extent that any court or agency seeks to have the Executive disclose
Confidential Information, he shall promptly inform the Company, and he shall
take reasonable steps to prevent disclosure of Confidential Information until
the Company has been informed of such requested disclosure, and the Company has
an opportunity to respond to such court or agency. To the extent that the
Executive obtains information on behalf of the Company or any of the Affiliates
that may be subject to attorney-client privilege as to the Company’s attorneys,
the Executive shall take reasonable steps to maintain the confidentiality of
such information and to preserve such privilege.

 

(c) This Paragraph 8 shall not be construed to unreasonably restrict the
Executive’s ability to disclose Confidential Information in a court proceeding
in connection with the assertion of, or defense against a claim of breach of
this Agreement. If there is a dispute between the Company and the Executive as
to whether information may be disclosed in accordance with this Paragraph (c),
the matter shall be submitted to the court for decision.

 

(d)

Nothing in the foregoing provisions of this Paragraph 8 shall be construed so as
to prevent the Executive from using, in connection with his employment for
himself or an

 

11



--------------------------------------------------------------------------------

  employer other than the Company or any of the Affiliates, knowledge which was
acquired by him during the course of his employment with the Company and the
Affiliates which is generally known to persons of his experience in other
companies in the same industry.

 

(e) The Executive may disclose so much of Confidential Information to personal,
legal, tax or financial advisors as may be required to enable such advisors to
render appropriate advice to the Executive, provided that the Executive takes
reasonable steps to assure that such advisors maintain the confidentiality of
the information.

 

(f) For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, the customer
lists of the Company and its Affiliates, their respective trade secrets, any
confidential information about or provided by any customer, supplier, or
investor, or prospective or former customer or supplier, of the Company or any
of its Affiliates, information concerning the business or financial affairs of
the Company or any of its Affiliates, including books and records, commitments,
procedures, plans, strategies, current or prospective transactions or business,
information regarding litigation and pending litigation that was acquired by or
disclosed to the Executive during the course of his employment with the Company,
or during the course of his consultation with the Company prior to the
commencement of his employment and following his Date of Termination (regardless
of whether consultation is pursuant to Paragraph 13). For the avoidance of
doubt, the term “Confidential Information” shall include all non-public
information concerning any other person or company that was shared with the
Company or an Affiliate subject to an agreement to maintain the confidentiality
of such information.

9. Disparagement. The Executive agrees that, while he is employed by the
Company, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Company, the Affiliates, or the
officers or directors of the Company or the Affiliates. The Company agrees that,
while the Executive is employed by the Company and after his Date of
Termination, it and its Affiliates, officers, and directors shall not make any
false, defamatory or disparaging statements about the Executive. The provisions
of this Paragraph 9: (i) shall not apply to testimony as a witness, compliance
with other legal obligations, the Executive’s or the Company’s, as applicable,
assertion of or defense against any claim of breach of this Agreement (including
the Exhibits thereto and the referenced plans and arrangements), or the
Executive’s statements or disclosures to officers or directors of the Company or
its Affiliates, and (ii) shall not require the Executive or an officer or
director of the Company or its Affiliates to make false statements or
disclosures.

10. Non-Competition

 

(a)

The Executive acknowledges that (i) the businesses of the Company and the
Affiliates are highly competitive in nature, (ii) in the course of the
Executive’s involvement in the Company’s and the Affiliates’ activities, the
Executive will have access to the Company’s and Affiliates’ Confidential
Information and customer base and have the potential to profit from the goodwill
associated with the Company and the Affiliates, (iii) if the Executive violates
the Protective Covenants, the Company and the Affiliates will likely

 

12



--------------------------------------------------------------------------------

  suffer significant harm, (iv) complying with this Paragraph 10 will not result
in severe economic hardship for the Executive or his family, (v) the Company
would not have entered into this Agreement if the Executive did not agree to
abide by the Protective Covenants and (vi) the restrictions set forth above are
reasonable and necessary to protect the goodwill of the Company’s and the
Affiliates’ businesses.

 

(b) While he is employed by the Company, and if the Executive’s Date of
Termination occurs during the Term or during the 30-day period immediately after
the end of the Term for any reason, then for a period of eighteen (18) months
after the Executive’s Date of Termination, the Executive shall not be employed
by, serve as a consultant to, or otherwise assist or directly or indirectly
provide services to a Competitor (defined below) if: (i) the services that the
Executive is to provide to the Competitor are the same as, or substantially
similar to, any of the services that the Executive provided to the Company or
the Affiliates, and such services are to be provided with respect to any
location in which the Company or an Affiliate had material operations during the
twelve (12) month period prior to the Date of Termination, or with respect to
any location in which the Company or an Affiliate had devoted material resources
to establishing operations during the twelve (12) month period prior to the Date
of Termination; or (ii) the trade secrets, Confidential Information, or
proprietary information (including, without limitation, confidential or
proprietary methods) of the Company and the Affiliates to which the Executive
had access could reasonably be expected to benefit the Competitor if the
Competitor were to obtain access to such secrets or information. For purposes of
this Paragraph 10, services provided by others shall be deemed to have been
provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.

 

(c) Nothing herein shall prohibit passive ownership of not more than 2% of the
stock of a publicly-held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market so long as the Executive
does not have any active participation in the business of the corporation.

 

(d) While he is employed by the Company, he shall not provide consultation or
cooperation to any person or entity whose interests are adverse to the interests
of the Company or the Affiliates. If the Executive’s Date of Termination occurs
during the Term for any reason or during the 30-day period immediately after the
end of the Term for any reason, then for a period of eighteen (18) months after
the Executive’s Date of Termination, with respect to any matter or transaction
as to which the Executive was materially involved while employed by the Company
or other similar matter or transaction, the Executive shall not provide
consultation or cooperation to any person or entity whose interests are adverse
to the interests of the Company or the Affiliates.

The term “Competitor” means any enterprise (including a person, firm, business,
division, or other unit, whether or not incorporated) during any period in which
a material portion of its business is (and during any period in which it intends
to enter into business activities that would be) materially competitive in any
way with any business in which the Company or any of the Affiliates was engaged
during the twelve (12) month period prior to the Executive’s Date of Termination
(including, without limitation, any business if the Company devoted material

 

13



--------------------------------------------------------------------------------

resources to entering into such business during such twelve (12) month period),
but for purposes of clause (b)(i) above, the term “Competitor” shall be limited
to those businesses to which the Executive devoted more than an insignificant
amount of time while employed by the Company. For the avoidance of doubt, the
Company’s and Affiliates’ businesses shall include, without limitation, the
lines of business set forth in the Company’s annual report (Form 10-K), provided
that nothing in this sentence shall be construed to limit the type of businesses
of the Company and the Affiliates or the restrictions with respect to such
businesses in the future.

11. Solicitation. While he is employed by the Company, and if the Executive’s
Date of Termination occurs during the Term for any reason or during the 30-day
period immediately after the end of the Term for any reason, then for a period
of eighteen (18) months after the Executive’s Date of Termination, the Executive
shall not:

 

(a) Solicit, entice, persuade or induce any individual who is employed by or
otherwise provides service to the Company or the Affiliates (or was so employed
or providing services within ninety (90) days prior to the Executive’s action)
to terminate or refrain from renewing or extending such employment or provision
of services or to become employed by or enter into contractual relations with
any other individual or entity other than the Company or the Affiliates, and the
Executive shall not approach any such employee or other service provider for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.

 

(b) Solicit or induce, or attempt to solicit or induce any Direct Customer to
materially alter, terminate or otherwise cease its relationship with the Company
or an Affiliate, or solicit or induce any Indirect Customer to materially alter,
terminate or otherwise cease its relationship with the Direct Customer with
respect to goods and/or services purchased from the Direct Customer that are
directly or indirectly provided to the Direct Customer by the Company or any of
the Affiliates. For purposes of this Paragraph (b), the term “Direct Customer”
means any person purchasing goods and/or services from the Company or any of the
Affiliates, and the term “Indirect Customer” means any person purchasing goods
and/or services from a Direct Customer, to the extent that the goods and/or
services that are directly or indirectly purchased by the Direct Customer are
directly or indirectly provided to the Direct Customer by the Company or any of
the Affiliates. For periods after the Date of Termination, a person shall be
considered an Indirect Customer for purposes of this Paragraph 11 only if the
Executive is aware (as a result of his prior employment, information provided to
him by the Company or otherwise) that the person is an Indirect Customer.

 

(c)

Solicit or induce, or attempt to solicit or induce any Direct Supplier to
materially alter, terminate or otherwise cease its relationship with the Company
or an Affiliate, or to solicit or induce any Indirect Supplier to materially
alter, terminate or otherwise cease its relationship with the any Direct
Supplier with respect to goods and/or services are directly or indirectly
provided to the Company or any of the Affiliates. For purposes of this Paragraph
(c), the term “Direct Supplier” means any person providing goods and/or services
to the Company or any of the Affiliates, and the term “Indirect Supplier” means
any person supplying goods and/or services to persons supplying goods
and/services to a Direct Customer, to the extent that such goods and/or services
are directly or indirectly

 

14



--------------------------------------------------------------------------------

  provided to the Company or any of the Affiliates. For periods after the Date
of Termination, a person shall be considered an Indirect Supplier for purposes
of this Paragraph 11 only if the Executive is aware (as a result of his prior
employment, information provided to him by the Company or otherwise) that the
person is an Indirect Supplier.

12. Other Obligations. Nothing in the Protective Covenants shall be construed as
limiting the Executive’s duty of loyalty to the Company, or any other duty he
may otherwise have to the Company, while he is employed by the Company. The
Executive agrees that if the Executive acts in violation of Paragraphs 10 and
11, the number of days the Executive is in such violation will be added to any
periods of limitation on the Executive’s specified activities.

13. Assistance with Claims. The Executive agrees that, during the Term and
continuing for a reasonable period after the Executive’s Date of Termination
(but for a period of not less than twenty-four (24) months after the Executive’s
Date of Termination), the Executive will reasonably assist the Company and the
Affiliates in the defense of any third-party claims that may be made against the
Company and the Affiliates, and will reasonably assist the Company and the
Affiliates in the prosecution of any claims that may be made by the Company or
the Affiliates, to the extent that such claims may relate to services performed
by the Executive for the Company and the Affiliates against third parties. The
Executive agrees, unless precluded by law or court order, to promptly inform the
Company in writing if the Executive is asked to participate (or otherwise become
involved) in any lawsuits (whether governmental or private) involving such
claims that may be filed against the Company or any Affiliate. The Executive
also agrees, unless precluded by law or court order, to promptly inform the
Company if he is asked to assist in any investigation (whether governmental or
private) of the Company or the Affiliates (or their actions) that may relate to
services performed by the Executive for the Company or the Affiliates,
regardless of whether a lawsuit has then been filed against the Company or the
Affiliates with respect to such investigation. The Company agrees to reimburse
the Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses, and if, after the
Date of Termination, such assistance is required for more than three (3) days,
the Company shall pay the Executive a per diem equal to one day’s base salary
(determined as of the Date of Termination) for each day of assistance in excess
of three (3) days. Nothing in this Paragraph 13 shall prevent the Executive from
honestly testifying at a legal proceeding in response to a lawful and properly
served subpoena in a proceeding involving the Company or its Affiliates or from
cooperating with any governmental investigation.

14. Enforcement.

 

(a)

If, at the time of enforcement of the Protective Covenants, a court shall hold
that the duration, scope or area restrictions stated are unreasonable under the
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
Protective Covenants to cover the maximum duration, scope and area permitted by
law. Notwithstanding the foregoing, if one or more provisions of the Protective
Covenants or the Executive Release is invalid or unenforceable, the Company may,
in its sole discretion, elect to have the entire

 

15



--------------------------------------------------------------------------------

  Agreement treated as invalid and unenforceable. The Executive has consulted
with legal counsel regarding the Protective Covenants and based on such
consultation has determined and agrees that the Protective Covenants are
reasonable in terms of duration, scope and area restrictions and are necessary
to protect the goodwill of the Company’s businesses and agrees not to challenge
the validity or enforceability of the Protective Covenants.

 

(b) If the Executive breaches, or threatens to commit a breach of any of the
Protective Covenants, the Company and the Affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the others and severally enforceable, and each of which is in addition to, and
not in lieu of, any other rights and remedies available to the Company or
Affiliates at law or in equity:

(i) the right and remedy to have the Protective Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Protective Covenants would cause irreparable injury to
the Company and the Affiliates and that money damages would not provide an
adequate remedy to the Company or the Affiliates; and

(ii) the right and remedy to require the Executive to account for and pay over
to the Company or the Affiliates any profits, monies or other benefits derived
or received by the Executive as the result of any transactions constituting a
breach of the Protective Covenants.

If a bond is required to be posted in order for the Company to secure an
injunction or other equitable remedy, the parties agree that said bond need not
be more than a nominal sum. For the avoidance of doubt, the Executive shall be
entitled to the payments set forth in Paragraph 5(d)(i) and (ii) only so long as
he is in compliance with Paragraph 13 (relating to assistance with claims) and
in compliance with the Protective Covenants. For the avoidance of doubt, if the
Executive fails to be in compliance with Paragraph 13 (relating to assistance
with claims) or the Protective Covenants before the eighteen (18) month
anniversary of the Date of Termination, the Executive’s eligibility for the
Company’s payment of continuing salary and payment of premiums in accordance
with Paragraph 5(d) shall cease on the date of such non-compliance.

15. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid (provided that international
mail shall be sent via overnight or two-day delivery), or sent by prepaid
overnight courier to the parties at the addresses set forth below (or such other
addresses as shall be specified by the parties by like notice). Notices shall be
deemed to have been given when delivered personally to the recipient, one day
after being sent to the recipient by reputable overnight courier service
(charges prepaid), upon machine-generated acknowledgment of receipt by certified
or registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications shall be sent to the Executive and the Company
at the addresses indicated below.

 

16



--------------------------------------------------------------------------------

Notice to the Executive

At the address most recently contained in the Company records

Notice to the Company

Sparton Corporation

Attention: Chairman of the Board

425 North Martingale Road

Suite 2050

Schaumburg, IL 60173

All notices to the Company shall be directed to the attention of Chairman of the
Board of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

16. Entire Agreement. Upon the Effective Date, this Agreement will constitute
the entire agreement between the parties concerning the subject matter hereof
and will supersede all prior agreements (including without limitation the Prior
Agreement), understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect to the subject matter hereof.
Nothing in this Agreement shall be construed to limit the Company’s ability to
establish and maintain policies (or require the Executive to enter into an
agreement) relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, and other
similar policies or agreement for the protection of the business and operations
of the Company and the Affiliates.

17. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

19. Survival of Agreement. Except as otherwise provided in this Agreement, the
rights and obligations of the parties to this Agreement shall survive the
termination of the Executive’s employment.

20. Successors to Company and Assignment by Company. This Agreement shall be
binding upon and inure to the benefit of the Company and any Successor to the
Company, subject to the following:

 

(a)

The Company may assign its rights and obligations under this Agreement to any
Affiliate. The Company will require that any assignee (pursuant to the preceding
sentence), and will require any Successor to the Company to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such assignment or succession
had taken place. The

 

17



--------------------------------------------------------------------------------

  term “Successor” shall mean, with respect to the Company or any Affiliate, any
entity (or a company which is part of an affiliated group of entities) that
acquires all or substantially all of the business or assets of the Company or
Affiliate, respectively, regardless of whether such acquisition is direct or
indirect, and regardless of whether such acquisition is by purchase, merger,
consolidation or otherwise; provided that an assignee of this Agreement in
accordance with this Paragraph (a) also shall be treated as a Successor. An
assumption by a Successor shall not constitute a Date of Termination.

 

(b) Subject to Paragraph (c) below, after a Successor to the Company assumes
this Agreement in accordance with this Paragraph 20 (and except for liabilities
assumed by entities that are not the Executive’s employer at the time of such
assumption), only such Successor shall be liable for amounts payable after such
assumption, and no other companies shall have liability for amounts payable
after such assumption.

 

(c) Notwithstanding the foregoing provisions of this Paragraph 20, if a
Successor is required to assume the obligations of this Agreement under
Paragraph (a) above, and fails to execute and deliver to the Executive a written
acknowledgment of the assumption at that time or, if later, promptly following
demand by the Executive for execution and delivery of such an acknowledgment,
then such failure will constitute a material breach of this Agreement described
in clause 1 of Paragraph 5(e), and the Successor shall not be substituted as the
Company.

 

(d) The Company’s rights and obligations under this Agreement may not be
assigned to an entity that is (or immediately prior to the assignment was) not
an Affiliate without the Executive’s consent.

 

(e) To the extent that rights are expressly granted to an Affiliate under this
Agreement, the Affiliate and its Successors may enforce such rights.

21. Assignment by Executive. Except as otherwise provided in this Paragraph 21,
the interests of the Executive under this Agreement are personal to the
Executive, and are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by the
Executive or the Executive’s beneficiary, or by creditors of the Executive or
the Executive’s beneficiary. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution.

22. Choice of Law and Disputes. All issues concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed in accordance with the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Illinois or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Illinois. In any action or proceeding relating to this Agreement or otherwise
arising out of or in connection with the Executive’s employment by the Company,
the parties agree that they shall be resolved by a bench trial and not a jury
trial, and the parties agree that no damages other than compensatory damages
shall be sought or claimed by either party and each party waives any right to a
jury trial

 

18



--------------------------------------------------------------------------------

and any claim, right or entitlement to punitive, exemplary, statutory or
consequential damages, or any other damages.

23. Amendments and Waiver. No provision of this Agreement may be modified,
waived or discharged by either party unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be specifically designated by the Board. No course of conduct
or failure or delay in enforcing the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement.

24. Code Section 409A. To the extent a payment hereunder is, or shall become,
subject to the application of Code Section 409A, the following shall apply:

 

(a) Delay of Payment. The Company may delay payment hereunder only upon such
events and conditions as the IRS may permit in generally applicable published
regulatory or other guidance under Code Section 409A, including, without
limitation, payments that the Company reasonably anticipates will be subject to
the application of Code Section 162(m), or will violate Federal securities laws
or other applicable law; provided that any such delayed payment will be made at
the earliest date at which the Company reasonably anticipates that the making of
the payment would not cause such a violation.

 

(b) Acceleration of Payment. The time or schedule of payment hereunder may be
accelerated only upon such events and conditions as the IRS may permit in
generally applicable published regulatory or other guidance under Code
Section 409A, including, without limitation, payment to a person other than the
Executive to the extent necessary to fulfill the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)) or payment of the amount
required to be included in income for the Executive as a result of failure of
this Agreement at any time to meet the requirements of Code Section 409A with
respect to the Executive.

 

(c)

Specified Employee. If, as of the Date of Termination, (1) any stock of the
Company is publicly traded on an established securities market or otherwise; and
(2) a payment is payable under this Agreement due to a termination of employment
which is considered to be a “separation from service” for purposes of the rules
under Treasury Regulation Section 1.409A-3(i)(2) (payments to specified
employees upon a separation from service); and (3) the Executive is determined
to be a “specified employee” (as determined under Treasury Regulation
Section 1.409A-1(i)), then the payment shall be delayed until a date that is six
(6) months after the Date of Termination to the extent necessary to comply with
the requirements of Code Section 409A and related Treasury Regulations;
provided, however, that the payments to which the Executive would have been
entitled during such six (6) month period, but for this Paragraph (c), shall be
accumulated and paid to the Executive on the first (1st) day of the seventh
(7th) month following the Executive’s Date of Termination.

 

(d)

Code Section 409A Compliance. This Agreement is intended to comply with the
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, as in effect from time to time. To the extent a
provision of this Agreement is contrary to or fails to address the requirements
of Code Section 409A and

 

19



--------------------------------------------------------------------------------

  related Treasury Regulations, this Agreement shall be construed and
administered as necessary to comply with such requirements to the extent allowed
under applicable Treasury Regulations until this Agreement is appropriately
amended to comply with such requirements.

25. Change in Control. If any payment or benefit to which the Executive is
entitled from the Company, any affiliate, or trusts established by the Company
or by any affiliate (the “Payments,” which shall include, without limitation,
the vesting of an option or other non-cash benefit or property) are more likely
than not to result in a loss of a deduction to the Company by reason of Code
Section 280G, the Payments shall be reduced to the extent required to avoid such
loss of deduction, in the following order:

 

(a) First, by reducing the Payments that would not constitute deferred
compensation, excluding welfare benefits (with the Payments subject to such
reduction to be determined by the Executive), to the extent necessary to
decrease such Payments to avoid the loss of deduction.

 

(b) Next, if after the reduction to zero of the amounts described in Paragraph
(a) above, the remaining scheduled Payments are greater than the amount
necessary to avoid the loss of deduction, then by reducing the Payments
(excluding welfare benefits) that constitute deferred compensation subject to
Code Section 409A, with the reductions to be applied first to the Payments
scheduled for the latest distribution date (or, if vesting is to be canceled to
satisfy this Paragraph (b), with the cancellation to be applied first to the
latest scheduled vesting date), and then applied to distributions or vesting
scheduled for progressively earlier distribution or vesting dates, to the extent
necessary to decrease the Payments to avoid the loss of deduction.

 

(c) Next, if after the reduction to zero of the amounts described in Paragraphs
(a) and (b) above, the remaining scheduled Payments are greater than the amount
necessary to avoid the loss of deduction, then by reducing the welfare benefit
portion of the Payments that does not constitute deferred compensation subject
to Code Section 409A (with the Payments subject to such reduction to be
determined by the Executive), to the extent necessary to avoid the loss of
deduction.

 

(d) Next, if after the reduction to zero of the amounts described in Paragraphs
(a), (b), and (c) above, the remaining scheduled Payments are greater than the
amount necessary to avoid the loss of deduction, then by reducing the welfare
benefit portion of the Payments that constitute deferred compensation, with the
reductions to be applied first to the Payments scheduled for the latest
distribution date, and then applied to distributions scheduled for progressively
earlier distribution dates, to the extent necessary to avoid the loss of
deduction.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Signing Date.

 

Sparton Corporation By:   /s/ David P. Molfenter   Chairman of the Board of
Directors   /s/ Cary B. Wood   Cary B. Wood

 

21



--------------------------------------------------------------------------------

EXHIBIT 1

EXECUTIVE RELEASE

1. This document is attached to, is incorporated into, and forms a part of, the
employment agreement having a signing date of August 24, 2011 (the “Agreement”)
by and between Cary B. Wood (the “Executive”) and Sparton Corporation (the
“Company”). The Executive, on behalf of himself and the other Executive
Releasors, knowingly and voluntarily releases and forever discharges the Company
and the other Company Releasees from any and all Claims which the Executive now
has or claims, or might hereafter have or claim (or the other Executive
Releasors may have, to the extent that it is derived from a Claim which the
Executive may have), against the Company Releasees based upon or arising out of
any matter or thing whatsoever, occurring or arising on or before the date of
this Release, to the extent that the Claim arises out of or relates to the
Executive’s employment by the Company and its Affiliates (including his service
as a director of the Company and its Affiliates) and/or the Executive’s
termination or resignation therefrom. However, nothing in this Release shall
constitute a release of any Claims of the Executive (or other Executive
Releasors) that may arise under Paragraph 4(f) of the Agreement (relating to
indemnification).

For purposes of this Release, the terms set forth below shall have the following
meanings:

 

(a) The term “Agreement” shall include the Agreement and the Exhibits thereto,
and include the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits.

 

(b)

The term “Claims” shall include (except for claims for breach of the Agreement)
any and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, known or unknown, cognizable at law or equity, and
shall include, without limitation, claims arising under (or alleged to have
arisen under) (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) The Civil
Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) the Employee Retirement Income Security Act of
1974, as amended; (vi) The Immigration Reform Control Act, as amended; (vii) The
Americans with Disabilities Act of 1990, as amended; (viii) The National Labor
Relations Act, as amended; (ix) The Fair Labor Standards Act, as amended;
(x) The Occupational Safety and Health Act, as amended; (xi) The Family and
Medical Leave Act of 1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal
Worker Adjustment and Retraining Notification Act and any similar state laws;
(xiv) any state antidiscrimination law; (xv) any state or local wage and hour
law; (xvi) any other local, state or federal law, regulation or ordinance;
(xvii) any whistleblower law; (xviii) any public policy, contract, tort, or
common law; or (xix) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters. (The Executive specifically releases
any claim based on any amendment to the laws referenced, whenever such amendment
was enacted, and specifically releases any claim under the Lily Ledbetter Fair
Pay Act and any new laws enacted after the date of this Release. The

 

22



--------------------------------------------------------------------------------

  Executive does not, however, release any claim which the applicable statute
provides may not be released under any circumstances.)

 

(c) The term “Company Releasees” shall include the Company and its Affiliates
(as defined in the Agreement), and their officers, directors, trustees, members,
representatives, agents, employees, shareholders, partners, attorneys, assigns,
administrators and fiduciaries under any employee benefit plan of the Company
and its Affiliates, and insurers, and their predecessors and successors.

 

(d) The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

2. The following provisions are applicable to and made a part of the Agreement
and this Release:

 

(a) This Release shall be executed not earlier than the Executive’s Date of
Termination (as defined in the Agreement). By this Release, the Executive
Releasors do not release or waive any right or claim which they may have under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, which arises after the date of execution of this
Release.

 

(b) In exchange for this Release, the Executive hereby acknowledges that he has
received separate consideration beyond that to which he is otherwise entitled
under the Company’s policy or applicable law.

 

(c) The Company hereby expressly advises the Executive to consult with an
attorney of his choosing prior to executing this Release.

 

(d) The Executive has twenty-one (21) days from the date of presentment to
consider whether or not to execute this Release. In the event of such execution,
the Executive has a further period of seven (7) days from the date of said
execution in which to revoke said execution. This Release will not become
effective until expiration of such revocation period.

 

(e) This Release, and the commitments and obligations of all parties under
Paragraph 5(d) of the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release in accordance with
Paragraph 2(d) of this Exhibit 1;

(ii) shall not become final and binding until the expiration of such right to
revoke; and

(iii) shall not become final and binding if the Executive revokes such
execution.

 

23



--------------------------------------------------------------------------------

3. The Executive hereby acknowledges that he has carefully read and understands
the terms of this Release and each of his rights as set forth therein.

      Cary B. Wood Date:    

State of     

County of     

Subscribed Before Me This      Day of                     ,         .

   Notary Public

 

24